Per Curiam: The ordinance in question in this case is identical with the one passed upon and set out in the statement of facts in Harrison v. People, 222 Ill. 150. The questions decided in that case are substantially the same as those raised in this proceeding. In that case the dram-shop was sought to be located a short distance from a public school. Because the location of the proposed dram-shop in the former case was adjacent to a school, and not to a charitable or reformatory institution, as here, counsel for the appellee seek to distinguish that case from this. They also insist that it should be distinguished because in this case there was a petition of a majority of the property owners in the locality favoring the issuing of the license, while in the Harrison case they claim the adjacent property owners were against the license. We find nothing in the Harrison case to indicate that the question of the wishes of the adjacent property owners influenced in any way the decision. Counsel for appellant, however, most earnestly insist that even though this case cannot be distinguished from Harrison v. People, supra, that case ought not to be followed. We have examined the authorities cited by counsel and find no reason to depart from the conclusions laid down by this court in that case. No one can contend that a saloon adjacent to or in the immediate neighborhood of this charitable institution may not, in a greater or less degree, tend to demoralize the young girls who are sent there for the purpose of removing them from just such influences as are known to center in and about a saloon. It is not contended that the city authorities are arbitrarily discriminating between this particular institution and others of like character. For the reasons given in Harrison v. People, supra, we are of the opinion “that there was no such abuse of. discretion on the part of the mayor as would justify the courts in compelling him to grant the license applied for.” The judgment of the Appellate Court will accordingly be affix med. Judgment affirmed.